The appellant was convicted of having intoxicating liquor in his possession. The liquor found in his possession was wine containing 22.58 per cent. of alcohol by volume and 16.54 per cent. by weight. Section 1974, Code of 1930, prohibits the possession of vinous, alcoholic, malt, intoxicating, or spirituous liquor. This section was necessarily amended by chapter 171, Laws of 1934, to the extent that the possession of wine of not more than 4 per centum by weight is lawful, unless the contrary is voted at an election called for that purpose.
Appellant offered, but was not permitted, to prove that the wine in his possession was the property of a colored Elks Lodge, was kept by him for the purpose of being used by the members of the lodge as a beverage; that he did not know the wine contained more alcohol than 4 per centum by weight, was informed that it did not, and that he accepted the possession thereof in good faith, believing that he did not thereby violate the statute. The court committed no error in excluding this evidence. The statute prohibits the possession of wine containing more than 4 per centum of alcohol by weight, without regard to the intent of the possessor or his knowledge of its alcoholic content, so that one in possessing wine acts at his peril, and if the wine contains the *Page 300 
prohibited amount of alcohol he is punishable under the statute. Bacot v. State, 94 Miss. 225, 48 So. 228, 21 L.R.A., N.S., 524, 136 Am. St. Rep. 574; King v. State, 66 Miss. 502, 6 So. 188; 16 C.J. 76.
The other assignments of error are without merit.
Affirmed.